TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2015



                                       NO. 03-14-00608-CV


                                   Linda S. Nowlin, Appellant

                                                  v.

                                      Lori Keaton, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 17, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.